Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 8, 10, 11, 12, 14-18, 20, 21 are allowed.
The most pertinent prior arts are Patton, Lindekugal and Lane. In combination the prior arts teach the limitations of the claimed invention except for “wherein the fluid delivery channel is configured to direct a flow of the ultrasonic couplant from a first side of the frame to a second side of the frame opposite to the first side of the frame, the ultrasonic couplant exiting the frame at the second side of the frame” This feature can be seen in Figure 6A. This feature allows the couplant to pass over the subject under test and exit the frame. The advantage the claimed wear sole has over the prior arts is the continuous couplant flow decreases the time it takes to drain couplant from a space and refill it before inspection is continued. There is no evidence within the prior arts that anticipate nor render obvious this limitation, therefore one of ordinary skill in the art would not have further modified the combination of Patton, Lindekugal and Lane to arrive at the claimed invention. For these reasons, claims 8, 10, 11, 12, 14-18, 20 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863